               Case 8:19-cr-00085-AG Document 19 Filed 06/27/19 Page 1 of 1 Page ID #:57




                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                           CASE NUMBER

   UNITED STATES OF AMERICA,
                                                                                              SA CR 19-00085-AG
                                                            Plaintiff(s)
                                      v.
                                                                                            ORDER ON
   AQUINAS KASBAR,                                                         APPLICATION FOR WRIT OF HABEAS CORPUS

                                                          Defendant(s).
                                                                           : AD PROSEQUENDUM G AD TESTIFICANDUM

The Court hereby ORDERS the Application for Writ of Habeas Corpus submitted herewith be GRANTED and
that a Writ of Habeas Corpus : Ad Prosequendum G Ad Testificandum be issued to secure the appearance
of:

Name of Detainee:               AQUINAS KASBAR (booking number: 3119858)
                                Alias:

On        July 8, 2019           at   1:30 PM      before Judge     Andrew J. Guilford    .
      (Date of Appearance)              (Time)



Dated: June 27, 2019
                                                                            U.S. District Judge Andrew J. Guilford




G-09 ORDER (10/06)           ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM/AD TESTIFICANDUM
